Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 7, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133232 & (28) 	                                                                                     Michael F. Cavanagh
  133276 & (21)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  RAYMOND O’NEAL,                                                                                                    Justices
          Plaintiff-Appellee,
  v      	                                                         SC: 133232     

                                                                   COA: 274573      

                                                                   Wayne CC: 05-515351-NH

  ST. JOHN HOSPITAL & MEDICAL 

  CENTER and DR. RALPH DILISIO, 

            Defendants, 

  and
  DR. EFSTATHIOS TAPAZOGLOU,

             Defendant-Appellant. 

  _________________________________________/ 


  RAYMOND O’NEAL, 

          Plaintiff-Appellee, 

  v      	                                                         SC: 133276     

                                                                   COA: 274570      

                                                                   Wayne CC: 05-515351-NH

  ST. JOHN HOSPITAL & MEDICAL 

  CENTER and DR. RALPH DILISIO, 

            Defendants-Appellants, 

  and
  DR. EFSTATHIOS TAPAZOGLOU,

             Defendant.

  _________________________________________/ 


         On order of the Court, the motions for immediate consideration are GRANTED.
  We further ORDER that trial court proceedings are stayed. The applications for leave to
  appeal the February 8, 2007 orders of the Court of Appeals remain pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 7, 2007                       _________________________________________
         0306                                                                 Clerk